DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Claims 131-169 are pending in this application and were examined on their merits.



Claim Objections

Claims 161-169 are objected to because of the following informalities:  The claims are designated as “New” but were presented previously in the claim set filed 10/13/2021.  Appropriate correction is required.

Drawings

Figure 32 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The illustration is the same as Fig. 1 of prior filed WO 2013/120184 A1.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments

Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the Drawings have been amended to be designated as “Prior Art” (Remarks, Pg. 13, Lines 9-10).

This is not found to be persuasive because only Figs 33A-C and 34 have been so amended.  The objection to Fig. 32 remains in effect.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 05/05/2022 is insufficient to overcome the rejection of claims 131-169 based upon 35 U.S.C. § 103 as set forth in the last Office action because:  
At Paragraph #17 of the Declaration, the Declarant describes prior art methods to diagnose SIBO.  An invasive endoscopy which requires ex vivo culturing and therefore variability in sampling technique, possible contamination and laboratory methodology and an indirect breath test which has inconsistent implementation, reporting and result interpretation.  At Paragraph #18, the Declarant asserts the desirability of ingestible device for less invasive (compared to endoscopy) more accurate (compared to breath test) method for the detection of SIBO.  The Declarant describes early ingestible in-vivo sampling devices with no on-board analytic capability and later ingestible devices with a gas sensor which do not provide direct bacteria measurement and a lateral flow device to detect a specific substance which is not quantitative and cannot differentiate live/dead bacteria, essential for SIBO diagnosis.

This is not found to be persuasive for the following reasons, the Examiner notes that the instant claims are not drawn to a method of diagnosing SIBO.  Therefore, the Declarant’s evidence of the deficiencies of prior art methods is not commensurate in scope with the claimed invention.  Further, The Declarant does not provide evidence of a specific, articulated recognition of a problem existing in the art for a long period of time.  The art may provide less satisfactory alternatives for SIBO diagnosis but does not indicate a long-standing, specific recognition of the need for an ingestible, in-vivo sampling device prior to the instant invention.  Similarly, the Declarant has provided no evidence that others in the art unsuccessfully attempted to solve the alleged problem and failed to do so.

At Paragraph #19, the Declarant cites the unsupported failure of others and alleged unmet need for more accurate and less invasive SIBO testing and notes other advantages of the claimed invention, such as localization and reduction in result reporting.

This is not found to be persuasive for the following reasons, as discussed above, the Declarant has not provided specific evidence of an art-recognized and articulated long-felt need for an ingestible, in-vivo sampling device as claimed.  Further, the Declarant has provided no evidence in the art that others specifically attempted to solve this problem and failed to do so.  While the claimed invention may have certain advantages over the prior art methods, this is not direct evidence of a long-felt need.

At Paragraph #20, the Declarant presents evidence comparing the claimed invention and a TBC reference standard (glucose breath test?) wherein the claimed invention showed superior sensitivity and specificity of 100% vs. 20-93% and 91% vs. 30-86%.

This is not found to be persuasive for the following reasons, the Examiner notes that the Declarant has not provided the actual data in the comparison, merely the final results.  Further, the Declarant has provided no statistical analysis to indicate that the results are unexpectedly or surprisingly better than the comparative method.  The Examiner notes that 93% and 100% and 91% and 86% are not widely different, varying respectively by only 7% and 5%.

At Paragraph #21, the Declarant describes the performance of the claimed invention as striking when considering the alleged limitations inherent in an ingestible sampling device.

This is not found to be persuasive for the following reasons, as discussed above, the Declarant has not provided specific evidence of an art-recognized and articulated long-felt need for an ingestible, in-vivo sampling device as claimed.  Further, the Declarant has provided no evidence in the art that others specifically attempted to solve this problem and failed to do so.  While the claimed invention may have certain performance advantages over alleged inherent limitations, this is not direct evidence of a long-felt need.
At Paragraph #22, the Declarant describes that 18 alternative assay systems were examined and all but four discarded for further development.  

This is not found to be persuasive for the following reasons, the Declarants citation of the process for developing the claimed invention is not evidence of either long-felt need or unexpected results.

At Paragraph #23, the Declarant indicates that no other earlier non-invasive diagnostic systems were known for accurately counting GI bacteria despite a clear unmet need in the field.

This is not found to be persuasive for the following reasons, as discussed above, the Declarant has not established that there was a recognized, articulated need in the art for an ingestible, in-vivo sampling device or that others attempted and failed, to meet this need.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 131, 134, 136-142, 145-148, 161 and 162 are rejected under 35
U.S.C. § 103 as being unpatentable over Rabinowitz et al. (US 2008/0146896 A1) in
view of Andreson et al. (US 5,247,941), Thompsen et al. (US 5,164,301), all cited in the
IDS, Hall (US 2006/0057738 A1), of record, Clark et al. (US 2009/0196854 A1), of record, and Glukhovsky et al. (US 7,347,817 B2), of record, as evidenced by Bures et al. (2010) and Gross et al. (1967), both of record,
.

Rabinowitz et al. teaches disposing an ingestible device in the Gl tract of a
subject an collecting samples from the body lumen (region of the GI tract) into the
device for analysis, wherein the collected sample is reacted with a detection reagent
(Pg. 1, Paragraph [0016] and Pg. 2, Paragraph [0032]), wherein the ingestible device
comprises:
a housing (cover layer) (Pg. 3, Paragraph [0056] and Fig. 4A, #61);
a sample chamber in the interior of the housing (Pg. 7, Paragraph [0086] and Fig.
4C, #612);
a light source in the interior of the housing (Pg. 9, Paragraph [0110] and Fig. 5);
a light detector (imager) in the interior of the housing (Pg. 10, Paragraph [01 19]- [0120] and Fig. 5);
wherein the ingestible device may illuminate the body lumen external to the device housing and collecting reflected light for analysis (Pgs., 9-10, Paragraph [0112];
wherein the detector may detect fluorescence (Pg. 6, Paragraph [0078)});

and wherein a marker or target detected may be bacteria (Pg. 10, Paragraph [0122]), and reading on Claim 131 (and 151 and 156).

Rabinowitz et al. does not teach a method wherein the ingestible device sample chamber comprises resazurin and a dried reagent capable of selectively lysing eukaryotic cells, wherein a bacteria-containing sample is collected from the GI tract and combined with the dried reagent rehydrate the reagent and selectively lyse eukaryotic cells and allowing the sample to the resazurin to produce resorufin in the sample chamber, emitting light having a wavelength of greater than 550 nm from the light source of the ingestible device and filtering the emitted light through an optical filter to control scatter into the solution which reacts with the resorufin to produce fluorescence within the GI tract of the subject, measuring with a light detector a parameter selected from total fluorescence of the resorufin or rate of change of resorufin fluorescence as a function of time, and correlating the measured parameter to a number of viable bacteria cells in the bacteria-containing sample, thereby generating an indication of a disease or condition present in the subject, as required by Claims 131, 151 and 156;
measuring with a light detector the total fluorescence from the resorufin at different points in time within the GI tract of the subject, as required by Claims 151 and 156, step c); and
comparing the measured total fluorescence from the resorufin at the different points in time to a total fluorescence produced by a control within the Gl tract of a subject, as required by Claims 151 and 156, step 3);

and correlating the comparative fluorescence at the different points in time to the number of viable bacterial cells present in the bacteria-containing sample, as required by Claim 134 (and 151);
wherein the control comprises a composition identical to the bacteria-containing sample that does not comprise viable bacterial cells, as required by Claims 135 and 138 (and 152 and 157);
wherein the control comprises a composition identical to the bacteria-containing sample but that comprises a known number of viable bacterial cells, as required by Claims 136, 139 (and 153 and 158);
measuring the rate of change of fluorescence from the resorufin as a function of time, as required by Claim 131, step c);
comparing the rate of change of fluorescence from the resorufin as a function of time to a rate of change of fluorescence produced by a control as a function of time, as required by Claim 131, step 3);
correlating the comparative rate of change of fluorescence as a function of time to the number of viable bacterial cells in the bacteria-containing sample, as required by Claim 137;
treating the bacteria-containing sample by combining the bacteria-containing sample with a dried antifungal agent prior to exposing the bacteria-containing sample to the resazurin, as required by Claims 161, 164 and 167;

or wherein the bacteria-containing sample is collected and disposed on an absorbent sponge within the sample chamber, the absorbent sponge being pre-treated with the dried reagent, as required by Claims 162, 165 and 168.

Andreson et al. teaches a device comprising:
a housing having an exterior portion, an opening, a sample chamber in an interior of the housing (passage) and (Column 7, Claim 1 and Figs. 1-2, #s 2-3, 8-9 and 10);
wherein the sample chamber comprises an absorbent medium disposed in the interior of the device;
and a composition comprising a reagent capable of selectively lysing eukaryotic cells (detergent), and an antibiotic to kill certain microorganisms, wherein the term “microorganism” includes fungi (therefore the antibiotic is also a fungicide), at least partially absorbed in the absorbent medium/retaining means, wherein the retaining means may be a sponge (Column 2, Lines 23 and 25-30 and Column 4, Lines 10-12 and Columns 7-8, Claims 1, 3 and 5 and Fig. 4, #s 8-9).

Thompson et al. teaches the visualization/detection of the growth of bacteria based on the change in (total) fluorescence of resorufin produced by the interaction of Pseudomonas aeruginosa bacteria with resazurin over multiple time points as well as the enumeration thereof by comparison with total fluorescence produced by a control comprising a known number of viable bacteria cells (positive control) at different time points. 
Thereby, “correlating” the measured parameter (total fluorescence) to the number of viable cells (Column 10, Lines 65-68 and Column 11, Lines 1-14 and Fig. 7), wherein light is emitted at 586 nm from a light source (reading on greater than 550 nm) to a sample to produce fluorescence from the resorufin (Column 10, Lines 33-35).

Clark et al. teaches the rate of resorufin formation from resazurin is a linear function of viable cell number which can be compared with standard curves (control) to determine cell number as well as determining growth rates by repeated measurements over time, thereby “correlating” the measured parameter (rate of change of fluorescence as a function of time to the number of viable cells (Pg. 14, Paragraphs [0139]-[0140]).

Hall teaches a medium (such as a sponge) for holding a solution (such as a lysis solution) which is impregnated with the lysis solution and is otherwise dry (Pg. 7, Paragraph [0068]).

Glukhovsky et al. teaches an ingestible device for imaging the Gl tract (Column 5, Lines 25-27 and Column 8, Lines 33-35) wherein the device has an illumination unit (light source) and an optical (polarized light) filter to block polarized light (Column 3, Lines 35-38 and Fig. 9) and wherein the filter blocks light specularly reflected (scattered) from a turbid media (reading on a bacteria-containing sample) from reaching the imager (Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of in vivo fluorescently detecting bacteria in a liquid sample from the GI tract using an ingestible device with a sample chamber as taught by Rabinowitz et al. above with the teachings of Andreson et al. and Hall of a device with a sampling chamber disposed in the interior of the device and a composition comprising dry reagents capable of selectively lysing eukaryotic cells (detergent) and inhibiting fungal growth (antibiotic) disposed in a sponge in the sampling chamber because this would eliminate unwanted eukaryotic cells and fungi from the sample while preserving desired prokaryotic cells.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because this would allow assessment of only the viable prokaryotic cells in the sample from the GI tract.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in making this modification because both references are drawn to similar devices comprising internal sampling chambers and methods for assessing a bacteria-containing sample.






It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of in vivo fluorescently detecting bacteria in a liquid sample from the GI tract using an ingestible device with a sample chamber comprising a dried reagent capable of selective lysis of eukaryotic cells and dried anti-fungal agent disposed on a sponge as taught by Rabinowitz et al., Andreson et al. and Hall above, by inclusion of the dye resazurin in the sample chamber wherein a collected bacteria-containing sample rehydrates the dried reagents in the sponge and interacts with the resazurin to produce resorufin, emitting light from the light source at a wavelength of 586 nm, as taught by Thompsen et al. above, filtering the emitted light through an optical filter to control for scatter, as taught by Glukhovsky et al. above, said filtered light reacts with the resorufin to produce fluorescence, and measuring a parameter selected from total fluorescence or rate of change of fluorescence as a function of time as compared to a control, and correlating the measured parameter to a number of viable bacteria cells in the bacteria-containing sample; because Rabinowitz et al. already teaches a device capable of emitting light and detection fluorescence in a sampling chamber containing a bacteria-containing sample and Thompsen et al. teaches the visualization/detection of the growth of bacteria based on the change in total fluorescence of resorufin as compared to positive control to provide a count of viable bacteria while Clark et al. teaches measuring the rate of resorufin formation (change of fluorescence) from resazurin is a linear function which can be used with a control to determine viable cell number.


This is no more than the application of a known technique (use of the fluorescent,
metabolic bacterial substrate resazurin to detect and enumerate viable bacteria) to a
known method/device (ingestible device and method for sampling and fluorescently
detecting bacteria containing samples from the GI tract) ready for improvement to yield
predictable results (in vivo GI sampling and bacteria detection/enumeration).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to both detect and enumerate viable bacteria in vivo with an ingestible device.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the fluorescent detection of bacteria in samples.

It would have been obvious and recognizable to those of ordinary skill in the art before the effective filing date of the claimed invention that a control is either a composition identical to the bacterial-containing sample except for containing a known number of viable bacteria cells (positive control giving an expected result) or a composition identical to the bacterial-containing sample that does not comprise viable bacterial cells (negative control not expected to change), as evidenced by Gross et al., Pg. 285, Summary.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use such controls in order to reduce variables in the experimental design.  There would have been a reasonable expectation of success in making this modification because the use of controls would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.
With regard to the limitations of Claims 140, 141, 142 and 145 respectively; “wherein the bacteria-containing sample has a pH of at least 6.5 and at most 8”, “wherein the bacteria-containing sample comprises at least 1.4 mM bile and at most 5 mM bile”, “wherein the bacteria-containing sample comprises at least 102 CFU/mL yeast and at most 104 CFU/mL yeast” and “wherein the bacteria-containing sample comprises anaerobic bacteria”, these are characteristics and properties of the bacteria-containing sample collected from a region of the Gl tract.  As the cited prior art also collects a bacteria-containing sample from a region of the GI tract, the collected sample is considered to be the same and would be expected to have the same characteristics and properties.

With regard to the limitations of Claims 146, 147 and 148 respectively; “wherein
the bacteria-containing sample comprises at least one member selected from the group
consisting of a bacteroides bacterium and a clostridium bacterium”, “wherein the
bacteria-containing sample comprises aerobic bacteria”, and “wherein the bacteria-
containing sample comprises at least one member selected from the group consisting of
Escherichia coli, Staphylococcus aureus, Klebsiella pneumoniae, Pseudomonas
aeruginosa, Enterobacter aerogenes, Streptococcus mutans, Enterococcus faecalis and
Proteus mirabilis”, these are characteristics and properties of the bacteria-containing
sample collected from a region of the Gl tract, as evidenced by the teachings of Bures
et al. below.  As the cited prior art also collects a bacteria-containing sample from a region of the GI tract, the collected sample is considered to be the same and would be expected to have the same characteristics and properties.
Claim 163, 166 and 169 is rejected under 35 U.S.C. § 103 as being unpatentable over Rabinowitz et al. (US 2008/0146896 A171) in view of Andreson et al. (US 5,247,941), Thompsen et al. (US 5,164,301), all cited in the IDS, Hall (US 2006/0057738 A1), of record, Clark et al. (US 2009/0196854 A1), of record, Glukhovsky et al. (US 7,347,817 B2), of record, and Bueno et al. (2002), of record, as evidenced by Bures et al. (2010) and Gross et al. (1967), all of record.

The teachings of Rabinowitz et al, Andreson et al., Hall, Thompsen et al., Clark et al. and Glukhovsky et al. were discussed above.

None of the above references taught a method wherein the bacteria-containing sample is combined with a dried buffering agent when combined with the reagent to control pH of the solution of bacteria-containing sample and rehydrated reagent, as required by Claims 163, 166 and 169.

Bueno et al. teaches that the absorption and fluorescent properties of resazurin and resorufin are dependent on pH, wherein at pH above 7.5 both dyes are in the highly fluorescent anionic form and at lower pH, fluorescence is strongly reduced (Pg. 385, Abstract).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fluorescently detecting and quantifying bacteria in a liquid sample from the GI tract using an ingestible device comprising a sample chamber containing a sponge in which dried reagents are retained and which is rehydrated by the bacteria-containing sample, and the dye resazurin, as taught by of Rabinowitz et al., Andreson et al., Hall, Thompsen et al., Clark et al. and Glukhovsky et al. above, to further include a buffering agent in the dried reagents retained in said sponge to control pH of the bacteria-containing sample rehydrated solution because Bueno et al. teaches that the fluorescent dyes resazurin and resorufin are highly pH dependent.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Bueno et al. teaches that the fluorescent dyes function optimally at pH of above 7.5, and therefore the ordinary artisan would recognize that a buffering agent should be included in proximity to the dye in order to maintain the optimal pH.  There would have been a reasonable expectation of success in making this modification because the combined art teaches the detection of bacteria based upon the metabolism of the dye resazurin to resorufin and detection of the fluorescence therefrom, and Bueno et al. teaches that resazurin and resorufin’s fluorescence is highly pH dependent and would require buffering to maintain proper pH.



Claims 132, 133, 143, 144, 151, 154, 156, 159, 166 and 169 are rejected under 35 U.S.C. § 103 as being unpatentable over Rabinowitz et al. (US 2008/0146896 A1) in view of Andreson et al. (US 5,247,941), Thompsen et al. (US 5,164,301), all cited in the IDS, Hall (US 2006/0057738 A1), of record, Clark et al. (US 2009/0196854 A1), of record, Glukhovsky et al. (US 7,347,817 B2), of record, Bueno et al. (2002), of record, and Bures et al. (2010), of record, as evidenced by Bures et al. (2010) and Gross et al. (1967), all of record.

The teachings of Rabinowitz et al, Andreson et al., Hall, Thompsen et al., Clark et al. and Glukhovsky et al. were discussed above.

None of the above references taught a method wherein the correlation of total resorufin fluorescence or rate of change of resorufin fluorescence over time as compared to control is used to determine whether a subject is suffering from or at risk of an overgrowth of bacteria cells in the Gl tract, as required by Claims 132, 151 and 156;
wherein the correlation of total resorufin fluorescence or rate of change of resorufin fluorescence over time as compared to control is used to determine that a subject needs treatment needs treatment for overgrowth for bacteria cells in the Gl tract when the number of the viable bacterial cells in the bacteria-containing sample is greater than about 10° CFU/ml, as required by Claims 133, 154 and 159;
wherein the region of the GI tract comprises the duodenum, as required by Claims 143, 151 and 156;
or wherein the region of the GI tract comprises the jejunum, as required by Claims 144, 151 and 156.

Bures et al. teaches that small intestinal bowel overgrowth syndrome (SIBO) is defined as ≥105 bacteria (CFU/mL of proximal jejunal aspiration (Pg. 2979, Column 1, Lines 24-29) and wherein the duodenum and proximal jejunum normally contain < 104 organisms per mL (Pg. 2979, Column 1, Lines 4-7) and wherein jejunal samples from subjects diagnosed with SIBO contained the aerobic bacteria E. coli and the anaerobic bacteria bacteriodes and clostridium (Pg. 2982, Column 2, Lines 2-7).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the instant invention to modify the method of fluorescently detecting and quantifying bacteria in a liquid sample from the GI tract using an ingestible device as taught by of Rabinowitz et al., Andreson et al., Hall, Thompsen et al., Clark et al., Glukhovsky et al. and Bueno et al. above with the teachings of Bures et al. of a threshold amount of ≥105 bacteria (CFU/mL of proximal jejunal aspiration with which to compare the quantified amounts of bacteria in samples taken from the GI tract by the ingestible device because this is no more than applying a known technique (threshold value for diagnosing if a subject has or is at risk of SIBO and therefore determining if treatment is necessary) to a known device/method (ingestible device for in vivo quantifying bacteria in samples from the Gl tract) ready for improvement to yield predictable results (diagnosis of SIBO).

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to have a
threshold level with which to compare controlled data of the amounts of viable bacteria
present in samples from the GI tract in order to diagnose the presence/absence of SIBO
and decide if a treatment is therefore necessary.  It would have been further obvious to
those of ordinary skill in the art before the effective filing date of the claimed invention to
further modify the method of the combined prior art of obtaining samples from the GI
tract generally, to obtain the sample from the jejunum or duodenum as taught by Bures
et al. because the reference teaches the levels of normal bacteria amounts in either the
duodenum or jejunum, thus establishing a threshold value with which to compare with
sample data.  There would have been a reasonable expectation of success in making these modifications because at least the Rabinowitz et al. and Andreson et al. references are generally drawn to the determination of bacteria in GI samples and Bures et al. teaches bacteria levels in specific parts of the Gl are correlated with an SIBO diagnosis.

With regard to the imitations of Claims 155 and 160; “wherein the bacteria-
containing sample has a pH of at least 6.5 and at most 8”, “wherein the bacteria-
containing sample comprises at least 1.4 mM bile and at most 5 mM bile” and wherein
“the bacteria-containing sample comprises at least 102 CFU/mL yeast and at most 104
CFU/mL yeast’, these are characteristics and properties of the bacteria-containing
sample collected from a region of the GI tract.

As the cited prior art also collects a bacteria-containing sample from a region of
the Gl tract, the collected sample is considered to be the same and would be expected
to have the same characteristics and properties.

 Response to Arguments

Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 

The Applicant argues the Declaration filed 05/05/2022 under 35 U.S.C. § 1.132 establishes a “long-felt need” and “failure of others” to arrive at the claimed invention, as well as providing evidence of there being no motivation to combine the cited references, as suggested by the Examiner.  The Applicant also notes the deficiencies of the prior art (Remarks, Pg. 18, Lines 17-27 and Pg. 19, Lines 1-5).

This is not found to be persuasive for the following reasons, the Examiner has addressed the Declaration above and provided reasons for its not being found to be persuasive.  Those reasons will not be repeated here for brevity.  The Examiner maintains that the claimed invention is non-obvious over the cited prior art and sufficient motivation for the ordinary artisan is present to combine the teachings of the cited references as suggested by the Examiner.  The reasoning and rationale for this finding is provided in the above rejections.  
While the prior art methods may have certain deficiencies which the claimed invention may address, this is not direct evidence of “long-felt need”, “failure of others” or the non-obviousness of the claimed invention.

Claims 149-150 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art of record is the earlier effectively filed US 10,835,152 B2 which teaches transmitting light at a first wavelength in the red spectrum and second wavelength in the green spectrum from an ingestible device located in the GI tract of a subject, detecting and storing the reflectance thereof, and determining the location of the ingestible device in the GI tract of the body by comparing the first and second data set (Column 78, Claims 1-3).  The reference does not teach or suggest the claimed steps of:  storing a ratio of the first reflectance value and the second reflectance value in a data set, the data set including a plurality of values, each of the plurality of values corresponding to a respective ratio of a respective first reflectance and a respective second reflectance detected at a respective time; obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time;
 and identifying a change in the location of the ingestible device within the gastrointestinal tract of the body when a difference between a first mean value of the first subset of values and a second mean value of the second subset of values exceeds a threshold value, or wherein the first wavelength is in the green spectrum of light between 495-600 nm; the second wavelength is in the blue spectrum of light between 400-495 nm; and the first wavelength and the second wavelength are separated by at least 50 nm.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/08/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636